Citation Nr: 1244292	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO. 12-25 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel



INTRODUCTION

The Veteran had active service from March 1953 to January 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The preponderance of the evidence reflects that the Veteran does not have bilateral hearing loss due to any incident of his active duty service. 

2. The preponderance of the evidence reflects that the Veteran does not have bilateral tinnitus due to any incident of his active duty service.


CONCLUSIONS OF LAW

1. The Veteran's bilateral hearing loss was not incurred or aggravated in service, and may not be presumed to have been incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012). 

2. The Veteran's bilateral tinnitus was not incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in May 2010. This letter advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence. It provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), service personnel records, reports of post-service medical treatment, the transcript of his RO hearing, and the report from his December 2010 VA examination.

Although the opinion was speculative, the examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests. The examiner also provided a rationale for his speculative opinion. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). VA is not bound to proceed through multiple iterations of medical opinions until it declares that no further examinations would assist the claimant. That assessment is inherent in a finding that the duty to assist has been fulfilled. See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (Board may be required to obtain further medical evidence "unless the medical evidence itself indicates that determining the cause is speculative"); see also Roberts v. West, 13 Vet. App. 185, 189 (1999) (observing that "the fact that [a] medical opinion was inconclusive  . . . does not mean that the examination was inadequate.")

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claims. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2012). 

Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, sensorineural hearing loss) manifested itself to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. In this case, presumptive service connection is not warranted because there is no evidence of record to show that the Veteran's hearing loss manifested to a compensable degree within one year of his separation from service in January 1955. Therefore, the Board will address the theory of direct service connection. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed Cir. 1994).

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

In December 2010, the Veteran underwent a VA audiology examination. His puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
--
40
70
55
90
LEFT
--
25
75
70
90

Speech audiometry revealed speech recognition ability of 56 percent in the right ear and 76 percent in the left ear. The Veteran's hearing loss meets the threshold to be considered a disability for VA purposes. He has also been diagnosed with bilateral tinnitus. This satisfies the first element of a service connection claim. Hickson, 12 Vet. App. at 253.

His service personnel records indicate that he served in Korea and worked with small arms, rifles, and Howitzers. He was assigned to an artillery battalion. Noise exposure is conceded. Acoustic trauma in service satisfies the second element of a service connection claim. Id. However, the nexus element is not satisfied.

The Veteran's STRs do not provide evidence of a hearing disability. He was treated for an ear ache in July 1953. The absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a claim for service connection. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

VA Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss and tinnitus. In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise). It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss. The letter further stated that "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure." 

Regarding tinnitus, VA Training Letter 10-02 indicated that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified. Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders. It was noted that delayed-onset tinnitus must also be considered. In this case, Dr. G. K., a private physician, found that the Veteran's tinnitus was due to sensorineural hearing loss, which was caused by aging.  See Dr. G. K. January 2006 Initial Patient Evaluation.

In December 2010, the Veteran underwent a VA examination. The examiner noted that his entrance and separation examinations noted that whispered voice tests were used to evaluate his hearing. The examiner explained that the whispered voice test is unreliable because it is not sensitive to high frequency hearing loss. The Veteran reported that his hearing loss began in service. He could not recall when his tinnitus began, but stated that it was a long standing problem. He reported frequent ear infections both during and after service. He took aspirin and hydrochlorothiazide, which the examiner noted were potentially ototoxic medications. After administering an audiogram, the examiner diagnosed the Veteran with bilateral hearing loss and tinnitus. 

The examiner noted that the Veteran had been exposed to noise in service. After service, the Veteran reported working in a machine shop for 15 years "mostly" without hearing protection. He also used power tools around his house, but used hearing protection. The examiner was unable to render an etiology opinion without resorting to speculation. He cited a September 2005 study from the Institute of Medicine titled "Noise and Military Service: Implications for Hearing Loss and Tinnitus," which concluded that if documentation of the existence of hearing loss or tinnitus is not noted upon discharge from service, it is "nearly impossible" to determine whether these conditions diagnosed later in life are a result of service. The examiner reiterated that no valid hearing tests were performed during the Veteran's period of service. He also noted that Dr. G. K., a private physician, noted in January 2006 that the reported onset of hearing loss was two years prior. Lastly, the examiner stated that many potential etiologies for the Veteran's conditions existed, including middle ear pathology, aging, long term exposure to noise without hearing protection, high blood pressure, potentially ototoxic medications, and caffeine consumption. Because of the potential alternate etiologies, the examiner concluded that "[i]t would be speculative to allocate a portion of [the Veteran's] current hearing loss and tinnitus to each of these potential etiologies or military noise exposure...[.]"  

Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010) (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled and holding that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996). The examiner provided a rationale for why he could not render an opinion without speculating. Therefore the examination is adequate. However, it is not probative evidence either for or against the Veteran's claim. 

In May 2010, the Veteran was treated by J. U., a private audiologist. J. U. noted that the Veteran had a history of hearing loss "thought to be due to hazardous noise exposure during his active military service."  The Veteran reported exposure to weapons fire and frequent earaches while serving in Korea. He reported that in civilian life he worked "mostly in customer service but did work in a machine shop as a tool maker for a few years."  J. U. concluded that "[i]t is more likely than not that the exposure to hazardous noise in the U. S. Army may have contributed to [the Veteran's] hearing loss and tinnitus."  

Speculative language such as "may have" does not create an adequate nexus for the purposes of establishing service connection, as it does little more than suggest a possibility of a relationship. See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

Further, J. U. did not have access to the Veteran's claims file. The United States Court of Appeals for Veterans Claims (Court) has held that a review of the claims file is not the determinative factor in assigning probative value. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008). But the Court noted that a physician should have information regarding relevant case facts. In this case, J. U. did not have access to the November 2005 record from Dr. R. T. where the Veteran reported onset of hearing loss two years prior. He also did not have access to the June 2012 RO hearing transcript where the Veteran testified that he worked in a machine shop making tools for approximately 20 years after leaving service. Lastly, he did not have access to the January 2006 record from Dr. G. K., who attributed the Veteran's hearing loss and tinnitus to the aging process. See Nieves -Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008) (stating that the Board must explain which facts in the claims file were required to form a proper medical opinion if it emphasizes review of the claims file as the basis for crediting one expert opinion over another).

For these reasons, J. U.'s speculative opinion is not probative evidence. 

The Veteran submitted private medical records from Drs. R. T. and R. P. showing treatment for recurrent otitis externa and cerumen impactions periodically from May 1997 to December 2005. Drs. R. T. and R. P. did not provide opinions regarding the Veteran's hearing loss or tinnitus. Discussion of treatment is not probative as to the cause or aggravation of the claimed conditions. Morton v. Principi, 3 Vet. App. 508 (1992); Mingo v. Derwinski, 2 Vet. App. 51 (1992)(observing that evidence of the appellant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service). 

In January 2006, Dr. G. K., a private physician, found that he Veteran had hearing loss and tinnitus secondary to presbycusis (age-related hearing loss). His finding provides evidence against the Veteran's claims because he found that the claimed conditions had an etiology other than military service. 

The Veteran asserts that he began to experience hearing loss and tinnitus while serving in Korea, and that it has continued since then. He has provided lay statements in support of his assertion. 

In June 2012 L. M., the Veteran's sister, submitted a statement on his behalf. She believed that he had "perfect hearing" prior to joining the military. She explained that he enjoyed classical music a great deal and listened to it very frequently. When he returned from Korea, he "suddenly" needed to turn the volume up on the radio and television. He also began to have frequent ear infections and earaches. She stated that his family encouraged him to report these problems to the military, but he did not. 

L. M. is competent to discuss observable symptoms such as the Veteran needing to turn up the volume on the radio and television. Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370 (2002). To the extent that these events occurred, there is nothing in the record to render her statements not credible. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). However, even where a layperson has asserted continuity of symptomatology since service, she is not necessarily competent to establish a link between the continuous symptomatology and a current underlying condition. See McManaway v. West, 13 Vet. App. 60, 66   (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999). L. M.'s statement is afforded little probative weight.  

At his June 2012 RO hearing, he stated that in service he was a forward observer for an artillery battalion and was exposed to acoustic trauma in Korea. Following service he returned to his career as a tool maker in a machine shop. He stated that he worked as a tool maker for 20 years and then accepted a management position. He testified that he began to have earaches in Korea and was treated for one in July 1953. He noted that it was very cold during the winter and he did not have ear flaps or other forms of ear covering. He stated that he continued to have ear infections when he returned from Korea and that his tinnitus began at that time. 

The Veteran is competent to report observable symptoms such as hearing loss and tinnitus. Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370 (2002). To the extent that he asserts continuity of symptomatology, the Board finds his statement not credible for the reasons discussed below. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

The Veteran's STRs show one instance of treatment for an ear ache. In July 1953 he reported having an ear ache for two days. His ears had purulent discharge. He was not treated again for an ear problem. At his January 1955 separation examination, a whispered voice test was performed. This test is not sufficient to diagnose a hearing problem. However, it was noted that the Veteran had no complaints at the time of his separation examination. In his January 1955 report of medical history, the Veteran answered "no" to the question of whether he had ear, nose or throat trouble or running ears. He described his health as 'good."  The Veteran's pre-separation physical examination and questionnaire are particularly probative both as to the Veteran's subjective reports and their resulting objective findings. They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73(1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). 

The Board is fully aware that applicable regulation requires continuity of symptomatology, not continuity of treatment. Wilson v. Derwinski, 2 Vet. App. 16 (1991). However, as noted in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity. Savage v. Gober, 10 Vet. App. 488 (1997).

The Veteran separated from service in January 1955 and filed his first claim for service connection for hearing loss and tinnitus in May 2010, over 50 years after separation from service. This delay weighs against his assertion of continuity of symptoms. Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim). Further, although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). The Veteran's first treatment for hearing loss was in November 2005, 50 years after separation from service. 

Lastly, when the Veteran first sought treatment for hearing loss from Dr. R. T. in November 2005 he reported its onset as being 2 years prior. He stated that his wife had become concerned that he "might" be losing some of his hearing. A reported onset of approximately 2003 contradicts his assertion of continuity of symptoms since service. 

For these reasons, the Veteran's assertion of continuity of symptoms is not credible and therefore not probative evidence in support of his claim. Service connection based upon continuity of symptoms is not warranted. 38 C.F.R. § 3.303(b). 

The competent, credible medical and lay evidence of record does not satisfy the nexus element of a service connection claim. Hickson, 12 Vet. App. at 253. Both the December 2010 VA examiner and J. U. provided speculative opinions which are not probative evidence. Dr. G. K. concluded in January 2006 that the Veteran's hearing loss and tinnitus were age-related, which provides some probative evidence against his claims. L. M.'s statement is of little probative value. The Veteran's assertion of continuity of symptoms has been found not credible and not probative. There is no evidence of record to satisfy the nexus requirement. Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for bilateral tinnitus is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


